                  Case 19-15157-SMG        Doc 157     Filed 04/29/20     Page 1 of 3




                           UNITED STATES BANKRUTPCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION


In re:

Fred James Hessler                                     CASE NO. 19-15157-SMG
                                                       Chapter 13

      Debtor.
___________________________/

              SUPPLEMENTAL AFFIDAVIT OF ATTORNEYS’ FEES AND COSTS

STATE OF FLORIDA                        )
                                        ) ss:
COUNTY OF BROWARD                       )

         Before me, the undersigned authority, duly authorized to take acknowledgments and

administer oaths in the State and County aforesaid, personally appeared RACHAMIN COHEN, of

Cohen Legal Services, P.A. who, after being duly sworn on oath, deposes and says:

         1.       That Affiant's law firm, Cohen Legal Services, P.A. (“CLS”) is Debtor’s, counsel

in this action.

         2.       That Affiant has personal knowledge of the facts set forth herein or those facts as

they appear in the business records of the law firm. Those records were made and kept in the

ordinary course of business at the law firm.

         3.       The law firm’s time records show that the following additional attorney time was

spent defending Tri-County’s Motion for the Imposition of Sanctions:

                  Rachamin “Rocky” Cohen (Attorney): 2.9 hours @ $375.00 per hour =
                  Total:                                                $1,087.50

True and correct copies of the law firm’s billing records for this matter are attached hereto and are

incorporated herein by reference.



                                                   1
Case 19-15157-SMG   Doc 157   Filed 04/29/20   Page 2 of 3
                                            Case 19-15157-SMG          Doc 157   Filed 04/29/20   Page 3 of 3
Activities Export                                                                                                                             0
                                                                                                                                                  AM

                                                                                                                 Rate
Date        Type   Description                             Matter                 User            Hours                 Non-billable ($)    Billable ($)
                                                                                                                ($/hr)

04/22/2020         Prepare for and attend hearing on       00065-Hessler          Rachamin         0.20   375.00                       -          75.00
                    Motion.                                                        Cohen



04/22/2020         Review Tri-County's Reply to            00065-Hessler          Rachamin         0.30   375.00                       -         112.50
                    Debtor's Response and draft                                    Cohen
                    Notice of Late Filing.



04/21/2020         Draft, edit and file response to Tri-   00065-Hessler          Rachamin         1.20   375.00                       -         450.00
                    County's Rule 9011 Motion.                                     Cohen



04/20/2020         Research case law on Rule 9011.!        00065-Hessler          Rachamin         0.90   375.00                       -         337.50
                    Gulf Coast, 261 B.R. 707.                                      Cohen
                    Davis v. Carl, 906 F.2d 533.
                    In re Mroz, 65 F.3d 1567.
                    In re Ballato, 183 B.R. 955.
                    In re Walker 532 F.3d 304.



03/30/2020         Review Motion for the Imposition of     00065-Hessler          Rachamin         0.30   375.00                       -         112.50
                    Sanctions and case law cited in the                            Cohen
                    Motion.




                    .



                                                                                                                                        -!



                                                                                                   2.90h                            $0.00     $1,087.50
                                                                                                                                     0.0h
